Name: Commission Directive 77/16/EEC of 16 December 1976 on the application of Article 31 of the Council Directive of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing as regards certain cereal products
 Type: Directive
 Subject Matter: nan
 Date Published: 1977-01-07

 Avis juridique important|31977L0016Commission Directive 77/16/EEC of 16 December 1976 on the application of Article 31 of the Council Directive of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing as regards certain cereal products Official Journal L 005 , 07/01/1977 P. 0013 - 0014++++COMMISSION DIRECTIVE OF 16 DECEMBER 1976 ON THE APPLICATION OF ARTICLE 31 OF THE COUNCIL DIRECTIVE OF 4 MARCH 1969 ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING AS REGARDS CERTAIN CEREAL PRODUCTS ( 77/16/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 69/73/EEC OF 4 MARCH 1969 ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING ( 1 ) , AS LAST AMENDED BY DIRECTIVE 76/119/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 31 ( 3 ) THEREOF , WHEREAS ARTICLE 31 ( 1 ) OF DIRECTIVE 69/73/EEC REQUIRES MEMBER STATES TO COMMUNICATE TO THE COMMISSION STATISTICAL INFORMATION RELATING TO THE WHOLE OF THE PROCESSING OPERATIONS CARRIED OUT IN THEIR TERRITORY ; WHEREAS PARAGRAPH 3 THEREOF PROVIDES THAT WHEN , WITHIN THE FRAMEWORK OF INWARD PROCESSING OF CERTAIN PRODUCTS , SPECIFIC NEEDS SO REQUIRE , PROVISIONS MAY BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 28 ( 2 ) AND ( 3 ) RELATING TO : - THE COMMUNICATION OF ADDITIONAL DATA TO COMPLEMENT THE INFORMATION REFERRED TO IN PARAGRAPHS 1 AND 2 , - THE INTERVALS AT WHICH SUCH INFORMATION AND ADDITIONAL DATA MUST BE COMMUNICATED ; WHEREAS ADDITIONAL DATA IS NEEDED CONCERNING THE INWARD PROCESSING OF CERTAIN CEREAL PRODUCTS AND SHOULD BE COMMUNICATED AT APPROPRIATE INTERVALS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE ON CUSTOMS PROCESSING ARRANGEMENTS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN RESPECT OF THE PRODUCTS REFERRED TO IN ARTICLE 2 , THE INFORMATION REFERRED TO IN ARTICLE 31 OF DIRECTIVE 69/73/EEC SHALL BE COMMUNICATED IN TONNES FOR EACH CALENDAR MONTH BEFORE THE END OF THE FOLLOWING MONTH . ARTICLE 2 ARTICLE 1 SHALL APPLY TO : ( A ) GOODS IMPORTED UNDER INWARD PROCESSING ARRANGEMENTS WHICH , ON THE DATE OF ENTRY INTO APPLICATION OF THIS DIRECTIVE , FALL WITHIN SUBHEADINGS 10.01 A , 10.01 B AND HEADING NO 10.03 OF THE COMMON CUSTOMS TARIFF ; ( B ) COMPENSATING PRODUCTS EXPORTED FROM THE CUSTOMS TERRITORY OF THE COMMUNITY WHICH FALL WITHIN SUBHEADINGS 11.01 A , 11.02 A I A ) , 11.02 A I B ) AND 11.07 A II B ) OF THE COMMON CUSTOMS TARIFF . ARTICLE 3 MEMBER STATES SHALL BRING INTO FORCE NOT LATER THAN 1 JANUARY 1977 THE MEASURES NECESSARY TO COMPLY WITH THIS DIRECTIVE . THIS DIRECTIVE SHALL APPLY UNTIL 31 JULY 1978 . ARTICLE 4 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 16 DECEMBER 1976 . FOR THE COMMISSION FINN GUNDELACH MEMBER OF THE COMMISSION ( 1 ) OJ NO L 58 , 8 . 3 . 1969 , P . 1 . ( 2 ) OJ NO L 24 , 30 . 1 . 1976 , P . 58 .